Citation Nr: 0945982	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  08-05 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a psychiatric 
disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1977 to August 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).  In that rating decision, the RO 
reopened the previously-denied claim, but continued and 
confirmed the denial of the benefits sought based on the 
merits of the claim. 

It is noted that the RO originally denied the Veteran's claim 
in a May 2003 rating decision, finding that the Veteran's 
alleged inservice stressor could not be verified.  The 
Veteran did not appeal and the May 2003 rating decision is 
the last final decision of record.

While the April 2005 RO decision addressed the matter on a de 
novo basis, for purposes of establishing jurisdiction, the 
Board is required to make a decision in the first instance as 
to whether new and material evidence was received warranting 
the reopening of this matter.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir 1996).   The Board has re-characterized the 
issue accordingly to reflect the procedural status of the 
previously denied claim.

In October 2009, the Veteran testified before the undersigned 
during a Travel Board hearing held at the RO.  A copy of the 
transcript has been associated with the claim folder. 

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for PTSD, but that additional development 
is necessary regarding the underlying service connection 
claim.  Accordingly, the issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO denied service 
connection for PTSD based upon the lack of a verified in-
service stressor; the Veteran did not appeal that decision 
and it is final. 

2.  Since the May 2003 rating decision, the Veteran submitted 
evidence that relates to the unestablished facts for 
verification of an inservice stressor that is necessary to 
substantiate the claim for service connection for PTSD, and 
the evidence raises a reasonable possibility of 
substantiating that claim. 


CONCLUSIONS OF LAW

1.  The February 2005 rating decision that denied service 
connection for PTSD became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence to reopen service connection 
for PTSD has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the Board's favorable disposition of 
the Veteran's petition to reopen his claim, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Reopening Service Connection for PTSD 

The Veteran seeks to reopen a claim for service connection 
for PTSD. 

Prior to the current claim on appeal, the Veteran's claim for 
service connection was denied by the RO in a May 2003 
decision.  The Veteran did not perfect an appeal, and the 
rating decision became final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2009).  The Veteran now seeks to 
reopen the claim.
 
A previously denied claim may be reopened, and its former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 2002).

The Board has a jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened prior to 
addressing the merits of the previously denied claim.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In order 
to reopen the Veteran's claim, the Board must first determine 
whether the Veteran has submitted new and material evidence.  
38 C.F.R. § 3.156 (2009).

Under current VA law, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
order to establish whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Evidence of record at the time of the May 2003 rating 
decision consisted of the following: the Veteran's service 
records; treatment records from the VA Medical Center in 
Birmingham and Outpatient Clinic in Tuskegee through February 
2002 that show treatment for symptoms of PTSD and depression; 
an August 2002 partially completed alleged stressor 
information form that showed the Veteran was stationed with 
the CSC First Battalion, 16th Infantry, in Panzer Kaserne, 
Boblinger when two servicemen died; and a November 2002 VA 
initial PTSD examination report which reveals the Veteran was 
diagnosed with PTSD (non-combat related) related to an 
inservice explosion incident, an inservice APC incident, and 
a kayaking incident.  The RO denied the Veteran's claim 
because the Veteran failed to provide sufficient information 
to confirm his alleged inservice stressor.

Subsequent to the May 2003 rating decision, additional 
information pertaining to the Veteran's alleged inservice 
stressors was added to the record.  The additional 
information was taken from the Veteran's testimony and 
statements, and a February 2008 correspondence from CSM D. 
Howard, who was also a member of the Veteran's unit.  

The additional evidence shows that while the Veteran was 
stationed in Germany with the CSC First Battalion, 16th 
Infantry, he was involved in an explosion that occurred in 
his barrack building (Panzer Kaserne Boblingen, Army Command 
Services, Building 2048 at the Rhein Main Air Base, 21st 
Republic Battalion) where the two soldiers died as a result 
of the blast.  The explosion occurred when a rocket launcher 
was set off by static electricity from a coffee maker.  The 
Veteran reported that he sustained a left wrist injury and a 
head injury from the blast.  The Veteran first reported that 
this incident occurred at sometime between May to June of 
1979.  He has later submitted a statement where he reports 
the explosion occurred in May to June 1978. 

The Board finds that the additional evidence received since 
the May 2003 rating decision relates to the unestablished 
fact necessary to substantiate the claim.  Specifically, the 
recently added testimony and statements from the Veteran and 
the correspondence from CSM Howard provides more information 
regarding the explosion incident at the barracks that assist 
in verifying the Veteran's alleged inservice stressor.  

The Board also finds that the additional evidence is neither 
cumulative nor redundant, and that it raises a reasonable 
possibility of substantiating the claim.  Thus, new and 
material evidence has been received pursuant to 38 C.F.R. 
§ 3.156(a), and thereby meets the requirements to reopen.  On 
that basis, the claim for service connection is reopened.  38 
C.F.R. § 3.156.  





ORDER

As new and material evidence has been received, reopening of 
the claim for service connection for PTSD is granted.


REMAND

As discussed above, VA has received additional evidence that 
is sufficient to reopen the Veteran's claim for service 
connection for PTSD; however, additional development is 
necessary prior to adjudication of this claim.

Since the last final decision in May 2003, the Veteran has 
submitted additional evidence pertaining to the date and 
location of his alleged stressor event.  Although the record 
shows that the RO has twice sought to verify the Veteran's 
alleged stressor with U.S. Armed Services Center for Unit 
Records Research (CURR) (currently the U.S. Army and Joint 
Services Records Research Center (JSRRC)), there appears to 
be additional evidence that might assist JSRRC in verifying 
the Veteran's alleged stressor.  See October 2004 and March 
2005 responses from CURR.  A review of the record shows that 
JSRRC only sought to verify the alleged stressor between 
January 1979 to December 1980.  The Veteran has since 
provided additional dates of May to June 1978 for when the 
alleged inservice explosion occurred.
  
The additional evidence pertaining to the Veteran's alleged 
stressor, together with the information already contained in 
the Veteran's claims file, provides RO with sufficient 
information to submit a request to the JSSRC to investigate 
and attempt to verify the Veteran's stressor event, which 
should include a review of the Veteran's unit records, and if 
necessary, to provide the Veteran with the appropriate 
notice.  Cobbling together portions from various statements, 
it appears that the Veteran alleges that his company, CSC 
First Battalion, 16th Infantry, while stationed in Panzer 
Kaserne Boblingen, Army Command Services, Building 2048 at 
the Rhein Main Air Base, 21st Republic Battalion, was 
involved in explosion incident in which the Veteran was 
injured and two servicemen were killed (the Charge of 
Quarters and the Platoon Sargent).  An attempt should be made 
to verify the occurrence of this incident and the Veteran's 
presence with the named unit at that location.  

Prior to sending out any request for verification or 
supporting evidence, the RO should send the Veteran another 
PTSD questionnaire, and to ask him to fill out the form and 
submit it back to VA.  The RO should specifically request 
that the Veteran provide further detailed information 
pertaining to his service while stationed in Germany from 
1978 to 1980, such as what unit he was physically attached to 
at the time of the alleged stressor event and the names of 
the servicemen who died because of the explosion.  
Additionally, the RO should request the Veteran to provide 
additional information regard his other two alleged inservice 
stressors - the APC incident and the kayaking incident - such 
as the date, location, what unit he was attached to, and any 
information about how these alleged stressors event affected 
him.  After any relevant information is obtained from the 
Veteran, the RO should submit an inquiry to JSRRC to attempt 
to verify any reported inservice stressor events.

Finally, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
Board denied a claim for service connection for PTSD where 
the Veteran specifically requested service connection for 
PTSD, but the medical record also included diagnoses of an 
anxiety disorder and a schizoid disorder.  The Board narrowly 
construed the claim and denied upon the absence of a current 
diagnosis.  The United States Court of Appeals for Veterans 
Claims (Court), in vacating the Board's decision, pointed out 
that a claimant cannot be held to a "hypothesized diagnosis 
- one he is incompetent to render" when determining what his 
actual claim may be.  The Court further noted that the Board 
should have considered alternative current conditions within 
the scope of the filed claim.  Id.  The Board has 
preliminarily reviewed the case at hand and finds that 
Clemons is applicable here, as a November 2004 report 
indicates a diagnosis of major depressive disorder.

As indicated under Clemons, other diagnoses are to be 
considered as part of the underlying claim.  To date, 
however, the RO has not adjudicated this claim so broadly as 
to incorporate psychiatric diagnoses other than PTSD.  The RO 
has also not provided adequate notification addressing what 
is needed for a claim incorporating such diagnoses.  This is 
significant because the statutory and regulatory provisions 
addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(f), are different from the provisions 
addressing other service connection claims.  See 38 C.F.R. §§ 
3.303, 3.307, 3.309.  Corrective notification action, as well 
as further adjudication, is thus needed.  38 C.F.R. §§ 
3.159(b), 19.9.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished with a 
notice letter addressing the elements of a 
service connection claim for a psychiatric 
disorder other than PTSD (i.e., major 
depressive disorder).  

2.  Then, the RO should send the Veteran 
another PTSD questionnaire, and ask him to 
fill out the form and return it to VA.  In 
addition, the RO should ask the Veteran to 
provide additional detailed information 
regarding his alleged stressor incidents - 
the explosion incident, the APV incident 
and the kayaking incident.  The RO should 
specifically request that the Veteran 
provide information pertaining to his 
service in Germany when the alleged 
explosion occurred, such as his unit 
assignment and the names of the servicemen 
who died as a result of the explosion.  
Additionally, the RO should request that 
the Veteran provide further information 
about the APC and kayaking incidents, such 
as the date, the location, and his unit 
assignment when the incidents occurred. 

The RO should then take appropriate action 
to verify the reported stressor through 
JSRRC.  In particular, the RO should ask 
JSRRC to attempt to verify the Veteran's 
alleged stressor of an explosion involving 
the CSC First Battalion, 16th Infantry, 
while stationed in Panzer Kaserne 
Boblingen, Army Command Services, Building 
2048 at the Rhein Main Air Base, 21st 
Republic Battalion from May to June 1987 
and from May to June 1979.  JSRRC should 
also be asked to provide the histories of 
the Veteran's units during the time he was 
stationed in Germany.

3.  The RO should then make a formal 
finding as to whether any claimed in-
service stressors have been corroborated.  
The report of this finding must be added 
to the claims file.

4.  The Veteran should then be afforded a 
VA psychiatric examination, with an 
appropriate examiner who has reviewed the 
claims file.

If the claims file reflects that the 
Veteran has a corroborated in-service 
stressor, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the PTSD 
diagnosis is related to that stressor.

Regardless of whether a claimed stressor 
is corroborated, the examiner should also 
clearly indicate whether the Veteran has 
additional psychiatric diagnoses (i.e., 
major depressive disorder) and whether it 
is at least as likely as not that any such 
diagnoses are etiologically related to 
service.

All opinions and conclusions of the 
examiner should be supported by a complete 
rationale in a typewritten report.

5.  The RO should then re-adjudicate the 
claim for service connection for a 
psychiatric disorder, to include PTSD.  If 
the claim remains denied, issue the 
Veteran and his representative a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


